Case: 19-60549      Document: 00515489781         Page: 1    Date Filed: 07/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60549                            July 15, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LORENZA HERNANDEZ SALVATIERRA,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A059 239 645


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Lorenza Hernandez Salvatierra, a native and citizen of Mexico, seeks
review of the dismissal by the Board of Immigration Appeals (BIA) of her
appeal from the immigration judge’s (IJ) denial of her applications for
adjustment of status and a waiver of inadmissibility under 8 U.S.C. § 1182(h).
       The IJ found that Hernandez Salvatierra was inadmissible under 8
U.S.C. § 1182(a)(6)(E)(i) after she pleaded guilty to aiding and abetting an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60549      Document: 00515489781   Page: 2   Date Filed: 07/15/2020


                                 No. 19-60549

alien’s attempt to enter the United States in violation of 8 U.S.C. § 1325(a)(3).
In her appeal to the BIA, Hernandez Salvatierra argued that the IJ committed
a “clear legal error” when it denied her requested “extreme hardship” waiver
under §1182(h), because hardship waivers under § 1182(h) are inapplicable to
findings of inadmissibility under § 1182(a)(6)(E)(i). She requested that the BIA
remand the case to the IJ to determine what, if any, type of relief she might be
eligible for, but she did not specify any such relief. The BIA refused her
request, finding that she had “not alleged prima facie eligibility for any other
relief from removal.”
      In her petition, Hernandez Salvatierra contends that the BIA erred by
failing to remand the case back to the IJ to give her an opportunity to apply for
alternate relief. Hernandez Salvatierra’s remand request was in the nature of
a motion to reopen and was therefore subject to the substantive requirements
for such motions. See Wang v. Ashcroft, 260 F.3d 448, 451-52 (5th Cir. 2001).
We review the denial of a motion to reopen under a highly deferential abuse-
of-discretion standard. Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
We will affirm the BIA’s decision to deny a motion to reopen so long as it is not
capricious, racially invidious, without evidentiary foundation, or arbitrary. Id.
at 304.
      A motion to reopen may be denied on the ground that the alien fails to
make a prima facie showing that she is entitled to the relief requested. See
I.N.S. v. Abudu, 485 U.S. 94, 104-05 (1988); Pritchett v. I.N.S., 993 F.2d 80, 83
(5th Cir. 1993). Here, not only did Hernandez Salvatierra fail to establish her
prima facie eligibility in connection with her remand request to the BIA, she
failed to even allege the form of relief for which she was eligible. Accordingly,
the BIA’s denial of her remand request was not arbitrary or capricious. See
Zhao, 404 F.3d at 303.



                                       2
    Case: 19-60549     Document: 00515489781     Page: 3    Date Filed: 07/15/2020


                                  No. 19-60549

      Hernandez Salvatierra did not raise with the BIA her argument that the
IJ’s error in considering her eligibility for a § 1182(h) waiver “cut off any
inquiry into any other forms of relief,” or her arguments that she is eligible for
cancellation of removal and voluntary departure. Accordingly, she failed to
exhaust her administrative remedies as to those arguments, and we lack
jurisdiction to consider them. See Omari v. Holder, 562 F.3d 314, 320-31 (5th
Cir. 2009).
      Finally,   Hernandez    Salvatierra    does   not    challenge   the   BIA’s
determination that she is inadmissible under § 1182(a)(6)(E)(i)—or its
corresponding denial of her request to remand to the IJ for termination of her
proceedings—on the ground that she did not engage in alien smuggling for
gain. Accordingly, she has abandoned any such challenge. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Hernandez Salvatierra’s petition for review is DENIED IN PART and
DISMISSED IN PART for lack of jurisdiction.




                                        3